Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered. Claims 1-3, 7, 9-13, 17, and 19 remain pending in the application.

Response to Amendment
Claims 4-6, 8, 14-16, and 18 are cancelled, and claims 1-3, 7, 9-13, 17, and 19 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed March 24, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 10, filed June 1, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Sasaki in view of Kawagishi and Lazebnik) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities: 
In claims 1, 10, and 11, “pre-configured with a first imaging parameter” should be “pre-configured with first imaging parameters”, and “pre-configured with a second imaging parameter” should be “pre-configured with second imaging parameters”. 
In claim 11, “a transmitting circuit which excites” should be “a transmitting circuit configured to excite”, and “a receiving circuit which receives” should be “a receiving circuit configured to receive”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (see MPEP 2164.01(a)). 
For claims 1, 10, and 11, the limitation “using a plane wave transmission technology or a coherence transmission synthesis technology to make the second number less than the first number” is not clearly disclosed in the specification. 
For the breadth of the claims, the specification does not explain how or why using a “plane wave transmission technology” or a “coherence transmission synthesis technology” versus using a different transmission technology would reduce the number of times for transmitting ultrasound waves. There are no specific reasons in the specification these two certain transmission technologies must be used to reduce the number of times for transmitting ultrasound waves.
For the level of predictability, the specification does not explain how or why these technologies would reduce the number of times for transmitting ultrasound waves. The broadest reasonable interpretation of the technologies is that the “plane wave transmission technology” transmits plane waves, and the “coherence transmission synthesis technology” transmits waves using a synthetic aperture. There are no specific steps in the specification that connects transmission technologies to the function of adjusting the number of times for transmitting ultrasound waves.  
For the state of the art, the specification does not explain how using a “plane wave transmission technology” or a “coherence transmission synthesis technology” reduces the number of times for transmitting ultrasound waves, only that it does (see para. 0102). The specification does not disclose how or why the transmission technologies would adjust one imaging parameter but not the other imaging parameters.  
Therefore, the limitation “using a plane wave transmission technology or a coherence transmission synthesis technology” cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the limitation and the prior art. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 10, and 11, the limitation “using a plane wave transmission technology or a coherence transmission synthesis technology to make the second number less than the first number” is indefinite. It is unclear how using a plane wave transmission technology or a coherence transmission synthesis technology reduces the number of times for transmitting ultrasound waves. Therefore, the limitation “using a plane wave transmission technology or a coherence transmission synthesis technology” cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the limitation and the prior art.
Claim 1 recites the limitation "second number" and “first number” in line 24 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes the second number is the same number as “a second number of times for transmitting ultrasound waves” in line 21-22 of claim 1, and the first number is the same number as “a first number of times for transmitting ultrasound waves” in line 9 of claim 1, based on the applicant’s specification (see para. 0101-0102). 
Therefore, the examiner reads the limitation “using a plane wave transmission technology or a coherence transmission synthesis technology to make the second number less than the first number” as “wherein the second number of times for transmitting ultrasound waves is less than the first number of times for transmitting ultrasound waves” due to the 112(a)/112(b) issues above. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 10, and 11 are similarly amended to specify “determining a second imaging mode from the preset imaging modes in response to the second instruction, 
wherein the second imaging mode comprises a second frame rate greater than the first frame rate, and 
the second frame rate is pre-configured with a second imaging parameter comprising a second line density less than the first line density and a second number of times for transmitting ultrasound waves”, 
where the first frame rate, first line density, and second number of times for transmitting ultrasound waves are in reference to: 
“wherein the first imaging mode comprises a first frame rate, and the first frame rate is pre-configured with a first imaging parameter comprising a first line density and a first number of times for transmitting ultrasound waves;  
transmitting first ultrasound waves in the first number of times to a target object and receiving first ultrasound echoes returned from the target object according to the first imaging mode to obtain first ultrasound echo signals”, as disclosed in the applicant’s specification (see para. 095-0101).
The examiner reads the amended limitation “using a plane wave transmission technology or a coherence transmission synthesis technology to make the second number less than the first number” as “wherein the second number of times for transmitting ultrasound waves is less than the first number of times for transmitting ultrasound waves” due to the 112(a)/112(b) issues above.
The prior art on record teaches transmitting and receiving ultrasound waves with corresponding parameter values of number of transmissions, scan line density, and frame rate, but does not explicitly teach where none of these pre-configured parameter values are fixed between the first and second imaging modes. 
The closest prior art found to teach these limitations was Nishihara et al. (US 20150374337 A1, published December 31, 2015), which teaches the user selecting a preconfigured imaging mode (index number) to transmit and receive ultrasound waves with corresponding parameter values of scan range, number of transmission and receptions, scan line density, and frame rate. 
Nishihara teaches where index 1 (first imaging mode) corresponds with frame rate = 5 fps and number of transmission and receptions = 2n, and index 0 (second imaging mode) corresponds with frame rate = 10 fps, which is greater than the frame rate of the first imaging mode, and number of transmission and receptions = n, which is less than the number of transmission and receptions of the first imaging mode (Fig. 7 and 11; see para. 0059 – “The control circuitry 17 determines whether index control has been received by the operator operating the button switch 3b (Step S103), and if it is determined that index control has been received (Step S103: Yes), the control circuitry 17 further determines whether or not the index is “0'” (Step S104). If the index is “0” (Step S104: Yes), the control circuitry 17 refers to the index control table, and controls the transmitting and receiving circuitry 11 to transmit and receive ultrasound waves with “scan range: 100% and “number of transmission and receptions: n” (n="2"). Scanning is then performed under these scan conditions by the transmitting and receiving circuitry 11 (Step S105).”). 
Nishihara does not explicitly teach where the second line density (of the second imaging mode) is less than the first line density (of the first imaging mode). Nishihara teaches where index 1 (first imaging mode) corresponds with scan line density = 100%, and index 0 (second imaging mode) corresponds with scan line density = 100%, so the scan line density is fixed between the first and second imaging modes. 
	No prior art was found that teaches the combination of the limitations. Any combination of the prior art of record does not explicitly teach this limitation as the limitation in combination with all of the other elements of the claim is not obvious or similar.
The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s specification (see para. 095-0101).
Claims 1, 10, and 11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C.  112(a) and 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793